MacLEAN, J.
Admitting, by not denying, ownership in the plaintiff of certain coats committed by him to it, a common carrier, to be delivered to another, the defendant admitted the competency of the plaintiff to bring this action, taking the case out of the rule in Krulder v. Ellison, 47 N. Y. 36, 7 Am. Rep. 402; and so, the value of the goods and their loss being conceded on the trial, on the one hand, and the counterclaim, on the other, there remained only rendering a judgment for the plaintiff, and no cause for appeal.
Judgment affirmed, with costs. All concur.